Citation Nr: 1028039	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  04-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active military service from June 25, 1973 to 
August 7, 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The VA RO in Detroit, Michigan has jurisdiction of 
the appeal.  Transcripts of the May 2004 RO hearing and the 
September 2005 Board hearing have been associated with the claims 
file.

In June 2006, the Board denied the Veteran's claims.  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court), and in May 2007, the Court issued an 
Order vacating the Board's denial and remanded the claim to the 
Board for additional processing.  In December 2007, the Board 
remanded the claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.   

The  issue of entitlement to a total disability rating 
based on unemployability due to service-connected 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks service connection for a psychiatric disorder 
to include PTSD, and for a seizure disorder.  The record shows 
that with regard to a psychiatric disorder other than PTSD, the 
service medical records show the diagnosis of character and 
behavior disorder.  The Veteran gave a history of nervous trouble 
on the June 1973 medical examination for enlistment that the 
examiner described as situational anxiety.  As to the seizure 
disorder, there is no medical evidence noting a seizure disorder 
on the enlistment examination; the examiner noted a normal 
neurologic clinical evaluation in June 1973 and there was a 
medical history of no epilepsy or head injury.  However, the 
record shows that grand mal epilepsy was diagnosed during 
hospitalization in February 1973.  This was approximately four 
months before military service and the record referred to 
blackouts since early in 1962 and an early childhood head injury.  
In service, he collapsed while running in mid July 1973, and he 
complained of slight dizziness.  The examiner at that time noted 
no adequate history or laboratory documentation of a seizure 
disorder in "old medical records".  After service, the VA Vet 
Center noted a history that there was a head injury prior to 
military service with seizures since the sixth grade, and that 
the Veteran had severe headaches and blackouts and was placed on 
Dilantin at that time.  The examiner noted seizures were one of 
the psychological consequences of head trauma.

The Veteran has currently been diagnosed with psychosis, panic 
attacks, depression and anxiety.  The Board observes that the 
records do not show a current diagnosis of a seizure disorder; 
however the Veteran testified before the undersigned that he had 
had a seizure about four months prior where he had blacked out 
and that he had also had a seizure while at the YMCA.  He 
testified that he was currently taking medication for seizures.  
The Veteran is competent to attest to currently having symptoms 
of a seizure disorder.  Thus, for both disorders on appeal here, 
there is a showing of some inservice reference and current 
manifestations.  

VA has not provided the Veteran with an examination to determine 
the etiology of his currently diagnosed psychiatric disorders or 
of his seizure disorder to include the relationship, if any, 
between any currently diagnosed disorder and his military 
service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). With respect to the third factor above, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus, but is too equivocal or lacking in specificity to support 
a decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   
The Board finds that the evidence of record is such that the duty 
to obtain a medical examination is triggered in this case.  

Additionally, the Veteran has testified during his RO hearing 
that he has had mental problems for many years.  He stated that 
he was treated at Community Mental Health in Lansing, Michigan as 
well as "several" other places.  During his Board hearing he 
reported that he had been taking medication for an inability to 
sleep since the Marine Corp.  He stated that from the day he left 
service he had realized he needed professional help due to his 
psychiatric symptoms.  He reported that he was treated in Dallas 
not over 12 months of discharge.  The Veteran has not supplied 
complete information regarding the treatment he received.  When 
VA is put on notice of the existence of private medical records, 
VA must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his appeal 
that is not currently of record.  
Specifically request that the Veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from the private facilities he mentioned at 
his hearings, including records from 
Community Mental Health in Lansing and the 
facility in Dallas, as well as any other 
private healthcare provided identified by 
the Veteran since his release from service.  

2.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder, and a copy of this remand, must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be noted 
in the examination report.  Any indicated 
tests should be conducted.  The examiner 
should provide opinions on the following:

(a) Whether the Veteran clearly and 
unmistakably had a psychiatric disorder 
prior to beginning his service.

(b) If the Veteran's psychiatric disorder 
is determined to have clearly and 
unmistakably preexisted his entry into 
service, whether it is at least as likely 
as not (50 percent or greater probability) 
that the disorder shown prior to service 
underwent a permanent increase in 
underlying pathology, as opposed to a mere 
temporary increase in symptomatology, 
during or as a result of the Veteran's 
service.  

(c) If the Veteran's psychiatric disorder 
did not preexist service, whether it is at 
least as likely as not that any psychiatric 
disorder diagnosed became manifest in 
service.  

Complete rationale should be provided for 
all opinions expressed.

3.  Schedule the Veteran for a neurological 
examination to determine the nature and 
etiology of the Veteran's seizure 
complaints.  The claims folder, and a copy 
of this remand, must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  All indicated tests should be 
conducted.  The examiner should determine 
if there is objective evidence of a seizure 
disorder.  If so, the examiner should 
provide opinions on the following:

(a) Whether the Veteran clearly and 
unmistakably had a seizure disorder prior 
to beginning his service.

(b) If the Veteran's seizure disorder is 
determined to have clearly and unmistakably 
preexisted his entry into service, whether 
it is at least as likely as not (50 percent 
or greater probability) that the disorder 
shown prior to service underwent a 
permanent increase in underlying pathology, 
as opposed to a mere temporary increase in 
symptomatology, during or as a result of 
the Veteran's service.

(c) If the Veteran's seizure disorder did 
not preexist service, whether it is at 
least as likely as not that any currently 
found seizure disorder became manifest in 
service.  

Complete rationale should be provided for 
all opinions expressed.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Following completion of the above, the 
claims should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



